Exhibit 10.1

EXECUTION VERSION

INTERIM EMPLOYMENT AGREEMENT

THIS INTERIM EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of
September 14, 2012 (the “Effective Date”), by and between Central European
Distribution Corporation, a Delaware corporation (the “Company”), and Bartosz
Kolacinski (the “Officer”).

WHEREAS, the Officer is currently a party to an employment agreement (the
“Current Agreement”) dated October 27, 2008, as amended on April 1, 2012, with
CEDC International Sp. z.o.o., a subsidiary of the Company (the “Subsidiary”);

WHEREAS, the Officer has been appointed as the Interim Chief Financial Officer
of the Company, effective as of the Effective Date;

WHEREAS, the parties desire to set forth the terms and conditions of the
Officer’s employment with the Company during the Term (as hereinafter defined)
of this Agreement; and

WHEREAS, the Company desires to employ the Officer, and the Officer desires to
be employed by the Company during the Term on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

 

1. Employment: Effect on Current Agreement

On the terms and conditions set forth in this Agreement, the Company agrees to
employ the Officer and the Officer agrees to be employed by the Company during
the Term set forth in Section 2 hereof and in the position and with the duties
set forth in Section 3 hereof. Except as otherwise provided herein, (i) the
provisions of the Current Agreement shall be suspended during the Term, no bonus
or other compensation under the Current Agreement shall be earned during the
Term, any bonus or other compensation accrued under the Current Agreement prior
to such suspension shall be paid by the Company and, for purposes of the Current
Agreement, the Officer shall be treated as on a leave of absence, provided,
however, that nothing herein shall be construed as interrupting any vesting
period which may be applicable under the Current Agreement or any benefit plan
in which Officer participated prior to the Term, and (ii) upon termination of
the Term or any other termination of this Agreement pursuant to Section 8
hereof, the Current Agreement shall once again apply.

 

2. Term.

Subject to earlier termination as provided in Section 8 hereof, the term of
employment of the Officer by the Company as provided in Section 1 hereof shall
commence as of the Effective Date and continue until the earlier of
(a) January 14, 2013 or (b) the 30th day following the date on which a permanent
Chief Financial Officer (the “Permanent CFO”) commences employment with the
Company (the “Term”). The Term may be extended by mutual agreement of the
parties.

 

1



--------------------------------------------------------------------------------

3. Position and Duties.

During the Term, the Officer shall serve as Interim Chief Financial Officer of
the Company; provided that during any period within the Term during which the
Permanent CFO is employed as such, the Officer shall serve as Deputy Chief
Financial Officer. The Officer shall devote the Officer’s reasonable best
efforts and substantially full business time to the performance of the Officer’s
duties and the advancement of the business and affairs of the Company and its
subsidiaries.

 

4. Place of Performance.

In connection with the Officer’s employment by the Company, the Officer shall be
based at the principal executive office of the Subsidiary in Warsaw, Poland,
which the Company retains the right to change in its discretion, or such other
place as the Company and the Officer mutually agree, except for required travel
on Company business.

 

5. Compensation.

 

  5(a) Base Salary. The parties agree and acknowledge that during the Term the
Officer shall be paid base salary in the aggregate amount of 50,000 pln gross
per month by the Company and that for one month after expiration of the Term the
Officer shall be paid base salary in the aggregate amount of 50,000 pln gross
per month by the Company, provided that the Officer shall only receive such base
salary during this additional month if the Officer continues to perform such
duties as if operationally he were the Interim Chief Financial Officer during
this month and the Officer uses all reasonable efforts to effectively transition
his responsibilities as Interim Chief Financial Officer to his successor during
this month (together, the aggregate monthly base salary in effect from time to
time, the “Base Salary”). The Base Salary shall be payable weekly or in such
other installments as shall be consistent with the Company’s or the Subsidiary’s
payroll practices. Any portion of the Base Salary may be paid by the Subsidiary
as determined by the Company in the Company’s sole discretion, but such
determination does not relieve the Company of its obligation to pay the Base
Salary.

 

  5(b) Bonus. At the end of the Term, except as provided in Section 8 below, the
Officer shall be entitled to receive a bonus equal to 40,000 pln. Such bonus
shall be paid no later than thirty (30) days following the end of the Term.

 

  5(c) Equity Awards. As of the Effective Date, the Officer shall be granted an
equity award of 4,000 shares of the Company’s common stock, which award shall
vest in full at the end of the Term (except as provided in Section 8 below), it
being understood that such shares shall not vest by virtue of occurrence of a
Change in Control resulting from the share issuances contemplated by the Amended
Securities Purchase Agreement dated July 9, 2012 between the Company and Roust
Trading, Ltd.

 

  5(d) Specific Benefits. During the Term, the Officer shall receive the
following fringe benefits, subject to the Company’s policies in effect from time
to time:

 

  (d)(i) Company Car

 

  (d)(ii) Health plan – Medicover card.

 

2



--------------------------------------------------------------------------------

  5(e) Vacation Holidays. During the Term, the Officer shall be entitled
vacations and holidays as provided in the Current Agreement.

 

  5(f) Withholding Taxes and Other Deductions. The Company and the Subsidiary
shall withhold from any payments to the Officer, or with respect to any benefits
provided under this Agreement, any applicable taxes or other deductions as the
Company or Subsidiary determine must be withheld pursuant to applicable law or
payroll policies.

 

6. Expenses.

The Company or the Subsidiary shall reimburse the Officer for all reasonable
expenses incurred by the Officer (in accordance with the policies and procedures
in effect for senior executives of the Company and the Subsidiary) in connection
with the Officer’s services under this Agreement. The Officer shall account to
the Company or the Subsidiary, as the case may be, for such expenses in
accordance with policies and procedures established by the Company or the
Subsidiary.

 

7. Confidential Information.

 

  7(a) The Officer covenants and agrees that the Officer will not ever, without
the prior written consent of the Board of Directors of the Company (the “Board”)
or a person authorized by the Board, publish or disclose to any unaffiliated
third party or use for the Officer’s personal benefit or advantage any
confidential information with respect to any of the Company’s or Subsidiary’s
products, services, subscribers, suppliers, marketing techniques, methods or
future plans disclosed to the Officer as a result of the Officer’s employment
with the Company, to the extent such information has heretofore or shall
hereafter remain confidential (except for unauthorized disclosures) and except
as otherwise ordered by a court of competent jurisdiction.

 

  7(b) The Officer acknowledges that the restrictions contained in Section 7(a)
hereof are reasonable and necessary, in view of the nature of the Company’s
business, in order to protect the legitimate interests of the Company, and that
any violation thereof would result in irreparable injury to the Company.
Therefore, the Officer agrees that in the event of a breach or threatened breach
by the Officer of the provisions of Section 7(a) hereof, the Company shall be
entitled to obtain from any court of competent jurisdiction, preliminary or
permanent injunctive relief restraining the Officer from disclosing or using any
such confidential information. Nothing herein shall be construed as prohibiting
the Company from pursuing any other remedies available to it for such breach or
threatened breach, including, without limitation, recovery of damages from the
Officer.

 

  7(c) The Officer shall deliver promptly to the Company on termination of
employment, or at any other time the Company may so request, all confidential
memoranda, notes, records, reports and other documents (and all copies thereof)
relating to the Company’s and its affiliates’ business which the Officer
obtained while employed by, or otherwise serving or acting on behalf of, the
Company or which the Officer may then possess or have under his or her control.

 

3



--------------------------------------------------------------------------------

8. Termination of Employment.

 

  8(a) Death. The Officer’s employment hereunder (and the Term) shall terminate
upon the Officer’s death.

 

  8(b) By the Company. The Company may terminate the Officer’s employment (and
the Term) hereunder under the following circumstances.

 

  (b)(i) If the Officer shall have been unable to perform all of the Officer’s
duties hereunder by reason of illness, physical or mental disability or other
similar incapacity, which inability shall continue for more than one (1) month,
the Company may terminate the Officer’s employment (and the Term) hereunder.

 

  (b)(ii) The Company may terminate the Officer’s employment (and the Term)
hereunder for “Cause.” For purposes of this Agreement, “Cause” shall mean any of
the following:

 

  (1) you have committed an act of fraud, dishonesty, misrepresentation or
breach of trust;

 

  (2) you have committed a felony or any offense involving moral turpitude;

 

  (3) you have been found by any regulatory body or self-regulatory organization
to have, or have entered into a consent decree determining that you, violated
any regulatory requirement or rule of a self-regulatory organization;

 

  (4) in your capacity as an employee, you have committed an act constituting
gross negligence or willful misconduct;

 

  (5) you have engaged in conduct tending to bring the Company or its affiliates
into substantial public disgrace or disrepute; or

 

  (6) the Board determines in good faith that you have not adequately performed
your duties hereunder.

In addition, the Company may terminate the Officer’s employment for “Cause” if
the normal business operations of the Company are rendered commercially
impractical as a consequence of an act of God, accident, fire, labor
controversy, riot or civil commotion, act of public enemy, law, enactment, rule,
order, or any act of government or governmental instrumentality, failure of
facilities, or other cause of a similar or dissimilar nature that is not
reasonably within the control the Company or which the Company could not, by
reasonable diligence, have avoided.

 

4



--------------------------------------------------------------------------------

  8(c) By the Officer. The Officer may terminate his employment (and the Term)
hereunder if any of the following, occur without the Officer’s consent:

 

  (c)(i) a material diminution in the nature or scope of the Officer’s duties,
authority or responsibilities;

 

  (c)(ii) a reduction in the Base Salary as set forth in Section 5(a) hereof;

 

  (c)(iii) the Company requiring the Officer to be based as a location in excess
of fifty (50) miles from the location of the Subsidiary’s principal executive
offices in Warsaw, Poland as of the effective date of this Agreement; or

 

  (c)(iv) a material breach by the Company of its obligations under this
Agreement.

 

  8(d) Either the Company or the Officer may terminate the Officer’s employment
for any reason, other than the reasons specified in Section 8(b) or
Section 8(c), upon written notice to the other party as specified in
Section 8(e).

 

  8(e) Notice of Termination.

 

  (e)(i) Any termination of the Officer’s employment by the Company or the
Officer (other than pursuant to Section 8(a) hereof) shall be communicated by
written “Notice of Termination” to the other party hereto in accordance with
Section 10 hereof at least thirty (30) days in advance of such termination. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the date of termination, the specific termination provision in
this Agreement relied upon, if any, and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Officer’s employment under the provision so indicated.

 

9. Compensation Upon Termination.

 

  9(a) If the Officer’s employment is terminated (i) by the Officer’s death,
(ii) due to a disability as provided in Section 8(b)(i) hereof, (iii) by the
Company for Cause as provided in Section 8(b)(ii) hereof or (iv) by the Officer
as provided in Section 8(d), the Company shall pay all Accrued Obligations to
the Officer or the Officer’s estate, or as may be directed by the legal
representatives of such estate, and the Company shall have no further
obligations to the Officer under this Agreement. “Accrued Obligations” shall
mean the following: (1) the lump sum amount of any Base Salary accrued but
unpaid through the date of termination, (2) the lump sum amount of any accrued
but unused paid time off or sick pay in accordance with Company policy and
applicable law, (3) the lump sum of any business expenses incurred, but not
reimbursed prior to the date of termination, provided such expenses are properly
submitted for reimbursement in accordance with Company and/or Subsidiary policy,
(4) any other compensation or benefits which may be owed or provided to or in
respect of the Officer, paid or provided in accordance with the terms and
provisions of the applicable benefit plans or programs of the Company and/or
Subsidiary, and (5) less any advances made to the Officer. For all purposes of
this Agreement, the cash payments payable to, or with respect to, the Officer
under clauses (1) and (2) of the definition of Accrued Obligations shall be paid
within ten (10) days of the date of termination or, if earlier, in accordance
with applicable law.

 

5



--------------------------------------------------------------------------------

  9(b) If the Company terminates the Officer’s employment (and the Term) other
than for Cause, disability or death, prior to the date on which a permanent
Chief Financial Officer commences employment with the Company or the Officer
terminates his employment (and the Term) as provided in Section 8(c), the
Company shall: (i) pay or provide to the Officer all Accrued Obligations;
(ii) pay the Officer in a single lump sum payment an amount equal to the amount
of Base Salary that would have been paid to the Officer had the Term remained in
effect; (iii) pay the Officer in a single lump sum the bonus referred to in
Section 5(b) hereof; and (iv) cause the equity award referred to in Section 5(c)
to vest; and the Company shall have no further obligations to the Officer under
this Agreement.

 

  9(c)

Release. Notwithstanding any provision of this Agreement to the contrary, the
Company’s obligations to the Officer pursuant to Section 9(b) upon the Officer’s
termination of employment shall be conditioned upon the Officer’s execution and
the irrevocability of a release in substantially the form attached hereto as
Exhibit A (the “Release”). All cash payments (other than any Accrued
Obligations) pursuant to Section 9(b) will be paid on the sixtieth (60th) day
following the date of termination, provided that the Release becomes irrevocable
to such sixtieth (60th) day. The Company shall provide the Release to the
Officer within five days of the Officer’s date of termination.

 

  9(d) Timing of Payments and Section 409A.

(d)(i) Notwithstanding anything to the contrary in this Agreement, if at the
time of the Officer’s termination of employment, the Officer is a “specified
employee,” as defined below, any and all amounts payable under this Agreement on
account of such separation from service that would (but for this provision) be
payable within six (6) months following the date of termination, shall instead
be paid on the next business day following the expiration of such six (6) month
period or, if earlier, upon the Officer’s death; except (A) to the extent of
amounts that do not constitute a deferral of compensation within the meaning of
Treasury regulation Section 1.409A-1(b) (including without limitation by reason
of the safe harbor set forth in Section 1.409A-1(b)(9)(iii), as determined by
the Company in its reasonable good faith discretion); (B) benefits which qualify
as excepted welfare benefits pursuant to Treasury regulation
Section 1.409A-1(a)(5); or (C) other amounts of benefits that are not subject to
the requirements or Section 409A.

(d)(ii) For purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-1(i).

 

6



--------------------------------------------------------------------------------

(d)(iii) Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.

 

10. Notices.

All notices, demands, requests or other communications required or permitted to
be given or made hereunder shall be in writing and shall be delivered,
telecopied or mailed by first class registered or certified mail, postage
prepaid, addressed as follows:

 

  10(a) If to the Company:

Central European Distribution Corporation

ul. Bobrowiecka 6,

00-728 Warsaw, Poland

Telecopier: 48 22 45 66 001

Attention: David A. Bailey

Interim Chief Executive Officer

 

  10(b) If to the Officer:

Bartosz Kolacinski

at the most recent address

in the payroll records of

the Company

Or to such other address as may be designated by either party in a notice to the
other. Each notice, demand, request or other communication that shall be given
or made in the manner described above shall be deemed sufficiently given or made
for all purposes at such time as it is delivered to the addressee (with the
return receipt, the delivery receipt, the answer back or the affidavit of
messenger being deemed conclusive evidence of such delivery) or at such time as
delivery is refused by the addressee upon presentation.

 

11. Severability.

The invalidity or unenforceability of any one or more provisions of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which shall remain in full force and effect.

 

12. Survival.

It is the express intention and agreement of the parties hereto that the
provisions of Section 7 hereof shall survive the termination of employment of
the Officer. In addition, all obligations of the Company to make payments
hereunder shall survive any termination of this Agreement on the terms and
conditions set forth herein.

 

13. Assignment.

The rights and obligations of the parties to this Agreement shall not be
assignable, except that the rights and obligations of the Company hereunder
shall be assignable in connection with any subsequent merger, consolidation,
sale of all or substantially all of the assets of Company or similar
reorganization of a successor corporation.

 

7



--------------------------------------------------------------------------------

14. Binding Effect.

Subject to any provisions hereof restricting assignment, this Agreement shall be
binding upon the parties hereto and shall inure to the benefit of the parties
and their respective heirs, devisees, executors, administrators, legal
representatives, successors and assigns.

 

15. Amendment Waiver.

This Agreement shall not be amended, altered or modified except by an instrument
in writing duly executed by the parties hereto. Neither the waiver by either of
the parties hereto of a breach of a default under any of the provisions of this
Agreement, nor the failure of either of the parties, on one or more occasions,
to enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall thereafter be construed as a waiver of any subsequent
breach or default of a similar nature, or as a waiver of any such provisions,
rights or privileges hereunder.

 

16. Headings

Section and subsection headings contained in this Agreement are inserted for
convenience of reference only, shall not be deemed to be a part of this
Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

 

17. Governing Law.

This Agreement, the rights and obligations of the parties hereto, and any claims
or disputes relating thereto, shall be governed by and construed in accordance
with the laws of the State of Delaware (but not including the choice of law
rules thereof).

 

18. Entire Agreement.

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof, and it supersedes all prior oral or
written agreements, commitments or understandings with respect to the matters
provided for herein, except for the Current Agreement as provided herein.

 

19. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be an original and all of which shall be deemed to constitute one and the same
instrument.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

 

By:  

/s/ David A. Bailey

Name:   David A. Bailey Title:   Interim Chief Executive Officer

/s/ Bartosz Kolacinski

Name:   Bartosz Kolacinski Title:   The Officer

 

9



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE AND WAIVER AGREEMENT

This General Release and Waiver Agreement (the “Agreement”) is made and entered
into by and between Bartosz Kolacinski (the “Officer”) and Central European
Distribution Corporation, a Delaware corporation (“CEDC”) (together, with all of
its subsidiaries and affiliated entities, collectively hereinafter referred to
as “Company).

 

I. TERMINATION OF EMPLOYMENT

The parties acknowledge that the Officer’s employment as Interim Chief Financial
Officer of the Company was terminated, effective as of [date].

 

II. CONSIDERATION

As consideration for Officer’s entering into and abiding by this Agreement, the
Company will pay and provide to the Officer the amounts and benefits set forth
in Section 9(b) of the Interim Employment Agreement between CEDC and the
Officer, dated as of September 14, 2012 (all such amounts and benefits the
“Separation Payments”). The parties agree that the Separation Payments are in
excess of any payments or benefits to which Officer may otherwise be entitled
from the Company.

 

III. COMPLETE RELEASE

Officer, for Officer and Officer’s predecessors, successors, assigns, and heirs,
hereby knowingly and voluntarily forever discharges and releases the Company and
each of its predecessors and representatives, along with each of its present or
former officers, directors, employees, employee benefit plans, stockholders,
affiliates, insurers, successors and assigns from all rights, claims and demands
Officer may have based on or related to Officer’s employment or termination of
employment with the Company or that the Officer had, now has, or may hereafter
claim to have based on any facts or events related to Officer’s employment of
termination thereof, whether known or unknown by Officer that occurred on or
before the date Officer signs this Agreement, including, without limitation, a
release of any rights or claims the Officer may have based on (i) the following
United States laws: the Civil Rights Acts of 1964, as amended; the Age
Discrimination in Employment Act of 1967, as amended; the Americans with
Disabilities Act of 1990; the Rehabilitation Act of 1973; the Equal Pay Act of
1963; and the Employee Retirement Income Security Act of 1974, as amended;
(ii) applicable laws of the states of the United States concerning wages,
employment and discharge; (iii) applicable laws of Poland and the European Union
concerning wages, discrimination, employment and discharge; (iv) claims arising
out of any legal restrictions of the right to terminate Officer, such as
wrongful or unlawful discharge or related causes of action; (v) defamation,
invasion of privacy, intentional or negligent infliction of emotional distress
or any other tortious conduct; and/or (vi) violations of any contract or
promise, express or implied, specifically including, but not limited to, the
Employment Agreement (as defined in the Separation Agreement). No reference to
the aforementioned causes of action or claims is intended to limit the scope of
this Agreement. Notwithstanding the foregoing, the Officer does not hereby
release (i) any rights, claims or demands with respect to the period following
the effective date of this Agreement (ii) any rights Officer may have under the
Company’s or the Subsidiary’s charter documents or state corporate law for
indemnification for third-party claims alleging actions or inactions by Officer
as an employee, officer or agent of the Company or the Subsidiary, (iii) any
obligation of the Company arising under the Indemnification Agreement, dated as
of             , 2012, by the Company in favor of Officer or arising under the
Interim Employment Agreement or (iv) any rights under the Current Agreement or
benefits accrued while employed by the Subsidiary pursuant thereto.

 

Exhibit A-1



--------------------------------------------------------------------------------

IV. PERIOD FOR REVIEW AND CONSIDERATION OF AGREEMENT

Officer confirms that Officer is over the age of 40 and has been given
twenty-one (21) days to review and consider this Agreement before signing it.

 

V. ENCOURAGEMENT TO CONSULT WITH AN ATTORNEY

Officer is encouraged to consult with an attorney before signing this Agreement.

 

VI. OFFICER’S RIGHT TO REVOKE AGREEMENT

If this Agreement is signed by Officer and returned to the Company within the
time specified in Section IV, Officer may revoke this Agreement within seven
(7) calendar days of the date of the Officer’s signature. Revocation can be made
by delivering a written notice of revocation to the Company. For this revocation
to be effective, written notice must be received no later than the close of
business on the seventh (7th) calendar day (or next business day thereafter)
after the Officer signs this Agreement. If the Officer revokes this Agreement,
it shall not be effective or enforceable and Officer will not receive the
payments or benefits described in Section II hereof. Notices for the purposes of
this paragraph shall be effective if delivered personally, or by certified mail,
to the following address (or such other address as the Officer shall notify
Company, or Company shall notify the Officer (as the case may be), in each case
in writing):

 

Officer: Bartosz Kolaciaski    Company: Central European Distribution
Corporation at the most recent address in the payroll records of the Company   

Bobrowiecka 6

00-728 Warsaw, Poland

Attention: David Bailey

Facsimile: +48 22 456 60 01

 

VII. SEVERABILITY AND JUDICIAL RESTATEMENT

Officer and Company agree that the provisions of this Agreement are severable
and divisible. In the event any portion of this Agreement is determined to be
illegal or unenforceable, the remaining provisions of this Agreement shall
remain in full force and effect.

 

VIII. MISCELLANEOUS

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without reference to principles of conflict of laws
thereunder.

The captions of this Agreement are not part of the provisions hereof and shall
not have any force or effect.

 

Exhibit A-2



--------------------------------------------------------------------------------

This Agreement may not be amended or modified other than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

Nothing contained in this Agreement is intended to be, or shall be construed to
be, an admission of any liability by any party or an admission of the existence
of any facts upon which liability could be based.

Officer acknowledges and represents that Officer has voluntarily executed this
Agreement.

This Agreement shall not be assignable, except that in the event of the death of
Officer while amounts or benefits are still due hereunder, any remaining
payments due as described in Section II hereof shall be paid to Officer’s
estate.

 

IX. EFFECTIVE DATE OF AGREEMENT

The effective date of this Agreement shall be eight (8) calendar days after the
date this Agreement is signed and dated by Officer. If the Agreement is not
dated by Officer then, in that event, the effective date of this Agreement shall
be eight (8) calendar days after receipt of the signed Agreement by Company.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF KNOWN AND UNKNOWN
CLAIMS PRIOR TO THE DATE OFFICER SIGNS THIS AGREEMENT INCLUDING THOSE PURSUANT
TO THE AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED, AND OTHER LAWS
PROHIBITING DISCRIMINATION IN EMPLOYMENT. OFFICER ACKNOWLEDGES THAT OFFICER HAS
READ THIS AGREEMENT, UNDERSTANDS IT AND IS VOLUNTARILY ENTERING INTO IT.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth.

 

CENTRAL EUROPEAN DISTRIBUTION CORPORATION By:  

 

Name:   David Bailey Title:   Interim Chief Executive Officer Date:  

 

Bartosz Kolacinski Date:  

 

Exhibit A-3